Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 12/7/2021 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.   	On pages 7-8 of the remark Applicant argued prior art Guan fails to teach the claim limitation ” “panel activation request indicating a number of panels to be activated,” as recited in claim 1.  
 	
 	In response:
 	The examiner respectfully disagrees. Prior art Guan at [0135] discloses of sending an indication to the UE that indicates to activate one or more antenna panels. When the base station indicates to activate more than one panel that means base station is indicating to activate a number of antenna panels. Applicant narrowly read the claimed limitation “a number of panels” as claimed to be a “fixed number of antenna panels”   

2.   	On pages 8 of the remark Applicant argued prior arts fail to teach the claim limitation of receiving two PRACH by the same network node.   


In response:
 	The examiner respectfully disagrees. Prior art Narasimha at abstract, [0030] discloses base station sends SS blocks to the UE that is detected by the UE and also discloses that the UE sends multiple PRACH to the network device. With BRI multiple PRACH could be two PRACH. Narasimha also discloses. Fig.4B shows PRACH is associated with plurality of beams. Prior art Narasimha fails to disclose Indicating panel activation message. Zhang AT [0027], [0102], [0168]  discloses a UE reports its panel activation status to the network node by using a PRACH. 
 	For the above reasons, examiner maintains the rejection   

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-14 and 16-26 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication 2018/0368189 to Narasimha et al. (hereinafter Narasimha) in view of US Publication  2021/0258811 to Zhang et al. (hereinafter Zhang) in view of US Publication  2021/0168714 to Guan et al. (hereinafter Guan)   

	As to claims 1, 5 and 6, Narsimha discloses a method of communications, comprising:
 	transmitting, by a network node, a synchronization signal block (SSB) to the user equipment (UE), the synchronization signal block (SSB) comprising a plurality of beams (Narasimha; Fig.3: 502; Fig.4A;  [0107] shows and discloses of transmitting synchronization blocks (SSB) and also discloses SSB comprising plurality of beams);
 	receiving, by the network node, in response to the transmitting of the synchronization signal block (SSB) (Narasimha; Fig.6: 554; [0022]; [0109] [0122]  discloses of receiving a response message by the base station or network device):
 	a first transmission of a physical random access channel (PRACH) using a first physical random access channel (PRACH) resource of a first set of physical random access channel (PRACH) resources, the first set of physical random access channel (PRACH) resources configured for the plurality of the beams associated with the SSB (Narasimha; Abstract; Fig.6: 554; 556; [0109]; [0122]; [0054]; [0056] discloses of receiving  PRACH transmission corresponds to a first transmission),
 	wherein the first transmission and the second transmission are received using a same receive (Rx) beam at the network node (Narasimha; [0105]; [0111]; [0125]  discloses of using same receiving beam to receive plurality of uplink signal or PRACH ).
 	Narsimha discloses of transmitting a SSB to a UE wherein the SSB comprises a beam. Narsimha fails to disclose a base station transiting panel activation request and receive a message from the UE for that indicates panel are activated. However, Zhang discloses
 	transmitting, by the network node, a panel activation request to the user equipment (UE) (Zhang; [0006]; Fig.7; [0093]-[0094] discloses of scheduling a panel for the uplink transmission); 

 	a second transmission of the physical random access channel (PRACH) using a second physical random access channel (PRACH) resource of a second set of physical random access channel (PRACH) resources, the second transmission comprising a panel activation message and the second set of physical random access channel (PRACH) resources configured for indicating one or more panels activated at the user equipment (UE) (Zhang; Fig.9;  [0100]-[0102] shows and discloses of using two bits by the UE to indicate the active and deactivate panel to the base station and also discloses this information is sent to the base station in PRACH), 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention because both of the references discloses of receiving PRACH. One would be motivated to combine the teachings so that the UE and/or base station can make a decision based on the received information. 
 	Narasimha-Zhang discloses scheduling a panel, but fails to disclose indicating a number of panels to be activated. However Guan discloses   
 	the panel activation request indicating a number of panels to be activated at the user equipment (UE) (Guan; Fig.2: S220;  [0005]; [0135] shows and discloses of sending information that indicates to activate one or more antenna panels)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention because both of the references discloses of activating antenna panel. One would be motivated to combine the teachings so that the terminal device can better manage an antenna panel. 

 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the panel activation request further indicates identities of the one or more panels to be activated at the user equipment (UE) (Zhang; [0073] discloses index of UE  Panel) 

As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the panel activation request is transmitted via a physical downlink control channel (PDCCH), a radio resource control (RRC) configuration message, or a channel state information-reference signal (CSI-RS) (Guan; [0177]discloses a downlink control channel. Here Guan is applied for the 1st alternative). 

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the network node is a radio access network node, an integrated access and backhaul (IAB) network node, and/or the user equipment (UE) is an integrated access and backhaul (IAB) node (Narsimha; Fig.1A shows network node (i.e 170A; 170B) and UE (i.e 110A; 110B and 110c)).

As to claims 7, 14, 16, 17, 25 and 26, Narasimha discloses a method of communications, comprising:
receiving, by a user equipment (UE), a synchronization signal block (SSB) from a network node, the synchronization signal block (SSB) comprising a plurality of beams (Narasimha; Fig.3: 502; Fig.4A;  [0107] shows and discloses of transmitting synchronization blocks (SSB) and also discloses SSB comprising plurality of beams);
transmitting, by the user equipment (UE):

 	Narsimha discloses of transmitting a SSB to a UE wherein the SSB comprises a beam. Narsimha fails to disclose a base station transiting panel activation request and receive a message from the UE for that indicates panel are activated. However, Zhang discloses
 receiving, by the user equipment (UE), a panel activation request from the network node (Zhang; [0006]; Fig.7; [0093]-[0094] discloses of scheduling a panel for the uplink transmission);
measuring, by the user equipment (UE), the plurality of beams received from the network node (Zhang; Abstract; [0004]; [0050]-[0051]; Fig.4: 410)
activating, by the user equipment (UE), one or more panels, the activating based at least on the panel activation request and/or the measuring (Zhang; [0006]; Fig.7; [0093]-[0094]; Fig.4: 440; [0073]-[0074] discloses of scheduling a panel for the uplink transmission); and 
transmitting, by the user equipment (UE):
a second transmission of the physical random access channel (PRACH) using a second physical random access channel (PRACH) resource of a second set of physical random access channel (PRACH) resources configured for indicating the activating of one or more panels at the user equipment (UE) (Zhang; Fig.9;  [0100]-[0102] shows and discloses of using two bits by the UE to indicate the active and deactivate panel to the base station and also discloses this information is sent to the base station in PRACH), and
wherein the first transmission and the second transmission are transmitted using a same transmit (Tx) beam from the user equipment (UE) (Zhang; [0026] discloses a UE using same beams to transmit uplink channels)

 	Narasimha-Zhang discloses scheduling a panel, but fails to disclose indicating a number of panels to be activated. However Guan discloses   
 	the panel activation request indicating a number of panels to be activated at the user equipment (UE) (Guan; Fig.2: S220;  [0005]; [0135] shows and discloses of sending information that indicates to activate one or more antenna panels)
 It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention because both of the references discloses of activating antenna panel. One would be motivated to combine the teachings so that the terminal device can better manage an antenna panel
 	 
 	As to claim 8, the rejection of claim 7 as listed above is incorporated herein. In addition discloses wherein the panel activation request further indicates  identities of the one or more panels to be activated at the user equipment (UE) (Zhang; [0073] discloses index of UE  Panel.) 
 	
As to claim 9, the rejection of claim 7 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein at least one panel is used by the user equipment (UE) for performing the measuring (Zhang; Abstract; [0004]; [0050]-[0051]; Fig.4: 410).

As to claim 10, the rejection of claim 9 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the at least one panel that is used by the user equipment (UE) 

As to claim 11, the rejection of claim 9 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the at least one panel that is used by the user equipment (UE) for performing the measuring is in a deactivated state and transitioned to the reception only state for performing the measuring (Zhang; [0081]).

As to claim 12, the rejection of claim 7 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the panel activation request is received via a physical downlink control channel (PDCCH), a radio resource control (RRC) configuration message, or a channel state information-reference signal (CSI-RS) (Guan; [0177]discloses a downlink control channel. Here Guan is applied for the 1st alternative)

As to claim 13, the rejection of claim 7 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the network node is a radio access network node or an integrated access and backhaul (IAB) network node (Narsimha; Fig.1A shows network node (i.e 170A; 170B) and UE (i.e 110A; 110B and 110c)).

As to claim 18, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the transmitting of the second transmission of the physical random access channel (PRACH) further comprises:
determining whether a panel of the plurality of panels is being activated (Zhang; Fig.7, [0084]-[0094]); and 


As to claim 19, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the first transmission and the second transmission are transmitted using a same transmit (Tx) beam from the user equipment (UE) (Zhang; [0026] discloses a UE using same beams to transmit uplink channels)

As to claim 20, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein a panel at the user equipment (UE) is in one of a deactivated mode, a reception only mode, or an activated mode (Zhang; Fig.9).

As to claim 21, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein panel transitions include at least transitioning of a panel from the deactivated mode to the reception only mode and/or from the reception only mode to the activated mode (Guan; Abstract; [0005])

As to claim 22, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein a panel is activated by the user equipment (UE) based on downlink signal quality measurements (Guan; [0177]discloses a downlink control channel).

As to claim 23, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the measuring of the plurality of beams is performed by one 

As to claim 24, the rejection of claim 17 as listed above is incorporated herein. In addition Narsimha- Zhang-Guan discloses wherein the user equipment (UE) is an integrated access and backhaul (IAB) node (Narsimha; Fig.1A shows UE (i.e 110A; 110B and 110c)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, , Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478